OPINION OF THE COURT BY
PERRY, J.
This is an action to quiet the title to a piece "of land situated in the City of Honolulu. Judgment was for the defendant. Of the plaintiffs exceptions all have been expressly abandoned save those which were taken to the decision and the judgment on the ground that they Were contrary to the law and the evidence and the weight of the evidence, and under these exceptions the only points argued are that the evidence was insufficient to support a judgment for the defendant and that the decision and judgment cannot stand because the decision, although in ■writing, does not set forth the trial court’s reasons therefor.
The decision, after reciting the facts of the appearance of counsel for the respective parties and of due trial having been had, continues: "The court having heard the evidence adduced and the argument of counsel and being fully advised in the premises finds that Mary Kahai, plaintiff above named, is not entitled to the.relief prayed for in the amended complaint herein and therefore gives judgment in favor of defendant 'and against the plaintiff, with costs taxed in the sum of $41.85. Let judgment be entered accordingly.” Cases may arise in which it is difficult to determine whether the written decision contains a sufficient statement of the reasons leading to the con*193elusion reached, but in this instance there can be no doubt that no reasons are stated. Nothing but the bare legal conclusion and order is set forth. The statute on the subject, E. L. §1747, as amended by Act 117 of the Laws of 1909, reads in part as follows: “Decision by court in writing. In such case the court shall hear and decide the cause, both as to the facts and the law, and its decision shall be rendered in writing stating its reasons therefor.” This provision is mandatory with reference not only to the fact of the decision being in writing but also to the statement of the reasons. There is good ground for such a requirement. As was said in the case entitled In Re Lewers & Cooke, Ltd., 19 Haw. 334, 335, “The making and filing of such statements * * * is of material assistance to the appellate court. In jury waived cases particularly it sometimes happens that the decision is so brief as to afford no clew as to the matters of law and fact passed upon, and that it is possible to support the decision upon a view of the facts which, while sustained by some of the evidence, is so completely contradicted by other testimony that it was in all probability not the real ground for the decision. The appellate court, while satisfied that in all probability the decision was based upon a true view of the facts and an erroneous application of principles of law, is obliged to sustain the decision because there is some • testimony to support an improbable view of the facts.” It is not without significance that the act of 1909, adding the requirement of a statement of reasons, was passed very shortly after the filing of the opinion in the Lewers & Cooke case. Whether the decision under consideration is void by reason of the omission referred to we need not say. It is at least voidable and the present is a direct attack. The omission constitutes reversible error.
It is unnecessary, however, to order a new trial. No error now relied upon is claimed to have occurred prior to the rendition of the decision. It will be sufficient, reversing the jndg*194ment, to remand the case for entry of a decision which will comply with the requirements of the statute. This was the course followed in Maalo v. Kaiapa, 11 Haw. 705. See also Revised Laws, §§ 1867 and 1630. But we are not to be understood as intending to place upon the trial court limitations as to procedure which would not exist if the case were now before it for the first time for decision. Upon being remanded, the case will stand in the same condition as it was in originally upon the close of the evidence. The trial court may now, as then, upon application of either party or of its own motion, admit further evidence if in its opinion the interests of justice shall so require. If, as suggested at the argument in this court, the decision below was solely on the ground that there was not sufficient evidence upon Avhich to base a finding as to the precise location of the land involved, the trial court itself may well desire to call for further evidence upon the point and of course should do so if the ends of justice require it. If the title is in the plaintiff it should not be permitted to be lost for mere insufficiency of evidence which is obtainable, if it is obtainable.
W. O. A chi for plaintiff.
J. Lightfoot for defendant.
The exceptions are sustained, the decision and judgment set aside and the cause remanded for the entry of a decision in accordance with the provisions of Act 117 of the Laws of 1909, without prejudice, as above stated, to the right of either party to apply for leave to introduce, or of the court to request or admit, further evidence, and without prejudice, also, to the right of either party to take exceptions to such decision when rendered, or to the right of the plaintiff, if she shall be the appellant, to incorporate in her new bill of exceptions the exceptions already noted at the trial.